MEYER, Justice
(dissenting).
I respectfully dissent. M.L.M. was adjudicated delinquent for the purpose of rehabilitation. It is a disposition at the other end of the harmlessness scale from a sentence for a felony conviction. The collection and retention of the biological specimen for DNA implicate strong privacy interests apart from those intruded upon by the collection of the specimen, amount to full-scale personal DNA searches because of the potential for exposure of exceptionally private information contained in the DNA, and operate as a permanent burden on privacy. I would conclude that the State’s interest in taking a biological specimen from a juvenile adjudicated as delinquent, without probable cause, does not outweigh the juvenile’s privacy interest. I would hold that the DNA collection statute is unconstitutional as applied to a juvenile adjudicated to be delinquent for a gross misdemeanor.
I.
In December 2008, the State filed a petition in Hennepin County Juvenile Court, alleging M.L.M. to be a delinquent child because of criminal conduct. The petition alleged that 15-year-old M.L.M. and another juvenile drew the attention of Loss Prevention personnel at a store in a shopping mall. The two girls were rapidly selecting clothing. Loss Prevention contacted local police who monitored the situation over a two-way radio. As the *39surveillance continued, Loss Prevention radioed that security sensors had been found in changing stalls just vacated by the girls. Loss Prevention also indicated that many items were missing from the stalls and that both girls were carrying full bags. The girls left the store and then ran when Loss Prevention approached. The police responded to the mall parking lot. Loss Prevention directed the police to an overflow lot. The police spotted the girls, called for them to stop, and apprehended them in a nearby building. M.L.M. was found in possession of clothing from the store and a pair of scissors, allegedly used to remove security sensors.
By delinquency petition, the State charged M.L.M. with felony possession of burglary tools (aiding and abetting), Minn. Stat. §§ 609.59, 609.05 (2010); gross misdemeanor theft over $500 (aiding and abetting), Minn.Stat. §§ 609.52, subds. 2(1), 3(4) (2010), 609.05; gross misdemeanor damage to property (aiding and abetting), Minn.Stat. §§ 609.595, subd. 2(a) (2010), 609.05; and misdemeanor fleeing a peace officer, Minn.Stat. § 609.487, subd. 6 (2010). Pursuant to an agreement with the State, M.L.M. admitted the charge of gross misdemeanor theft of property valued over $500.
The court adjudicated M.L.M. to be a delinquent child as to gross misdemeanor theft, and ordered her to complete six days of sentence-to-serviee, with 2 days waived if done within 120 days. The court placed M.L.M. on probation until age 19, subject to an earlier discharge date if recommended by the probation department. Pursuant to Minn.Stat. § 609.117, subd. 1(2), (2010),1 which requires the collection of a DNA specimen from any juvenile petitioned for a felony offense and adjudicated a delinquent child for “any offense arising out of the same set of circumstances,” the court ordered M.L.M. to provide a biological specimen for DNA analysis. The court denied M.L.M.’s motion to declare the statute unconstitutional as applied to a juvenile not adjudicated delinquent for a felony. The court found that the statute did not violate the prohibition against warrant-less searches or deny equal protection under the U.S. or Minnesota Constitutions. The court also denied M.L.M.’s motion to stay entry of that order pending the appeal of State v. Johnson, 777 N.W.2d 767 (Minn.App.2010). The court of appeals affirmed.
M.L.M. challenges the constitutionality of Minn.Stat. § 609.117, subd. 1(2), arguing that the statute authorizes a warrantless, suspicionless search in violation of the Fourth Amendment to the U.S. Constitution and Article I, Section 10, of the Minnesota Constitution. The State argues that the statute is constitutional because the substantial governmental interests identified in State v. Bartylla, 755 N.W.2d 8, 18-19 (Minn.2008), to uphold the constitutionality of the collection of a biological specimen for DNA from convicted felony offenders, apply equally to juvenile misde-meanants and outweigh M.L.M.’s diminished expectation of privacy.
*40II.
The constitutionality of a statute is a question of law, which we review de novo. Hamilton v. Comm’r of Pub. Safety, 600 N.W.2d 720, 722 (Minn.1999). We presume that statutes are constitutional and will strike down a statute “with extreme caution and only when absolutely necessary.” Id. The party challenging the statute- has the burden of showing that the statute is unconstitutional beyond a reasonable doubt. State v. Merrill, 450 N.W.2d 318, 321 (Minn.1990).
The Fourth Amendment to the U.S. Constitution provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated; and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const. amend. IV.2 “The Amendment guarantees the privacy, dignity, and security of persons against certain arbitrary and invasive acts by officers of the Government or those acting at their direction.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 613-14, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989). The collection and analysis of a DNA sample through either a blood draw or a buccal swab is a search. See Skinner, 489 U.S. at 616, 109 S.Ct. 1402 (noting that analysis of blood reveals private facts); United States v. Amerson, 483 F.3d 73, 77 (2d Cir.2007) (“[T]he extraction and analysis of plaintiffs’ blood for DNA-indexing purposes constitute^] a search.” (quoting Nicholas v. Goord, 430 F.3d 652, 658 (2d Cir.2005))). Fourth Amendment protections extend to children. Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 129 S.Ct. 2633, 2643-44, 174 L.Ed.2d 354 (2009) (holding that search of middle school student violated her Fourth Amendment rights); Bartylla, 755 N.W.2d at 14.
Under the Fourth Amendment, “a search conducted without a warrant issued upon probable cause is ‘per se unreasonable ... subject only to a few specifically established and well-delineated exceptions.’ ” Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973) (quoting Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967)). Established exceptions include “special needs,” which apply “in those exceptional circumstances in which special needs, beyond the normal need for law enforcement, make the warrant and probable-cause requirement impracticable.” New Jersey v. T.L.O, 469 U.S. 325, 351, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985) (Blackmun, J., concurring).
In Griffin v. Wisconsin, the Supreme Court used the “special needs” exception in upholding a warrantless search of a probationer’s home pursuant to Wisconsin’s search regulation and “reasonable grounds”' to believe that contraband was present. 483 U.S. 868, 875-76, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987). The Court balanced the special needs of the probation system and practicality of the warrant and probable-cause requirements against “the effect of dispensing with a warrant upon the probationer.” Id. at 876, 107 S.Ct. 3164. The Court thought “it clear that the special needs of Wisconsin’s probation system make the warrant requirement impracticable and justify replacement of the standard of probable cause by ‘reasonable grounds,’ as defined by the Wisconsin Supreme Court.” Id.
*41Fourteen years later, the Court upheld the search of a probationer’s home based on reasonable suspicion of arson. In so doing, the Court adopted a new totality-of-the-circumstances approach, in which:
[T]he reasonableness of a search is determined “by assessing, on the one hand, the degree to which it intrudes upon an individual’s privacy and, on the other, the degree to which it is needed for the promotion of legitimate governmental interests.”
United States v. Knights, 534 U.S. 112, 118-19, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001) (quoting Wyoming v. Houghton, 526 U.S. 295, 300, 119 S.Ct. 1297, 143 L.Ed.2d 408 (1999)).
Five year later, the Court applied the new Knights totality-of-the-circumstances balancing test in Samson v. California, holding that “the Fourth Amendment does not prohibit a police officer from conducting a suspicionless search of a parolee.” 547 U.S. 843, 857, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006). Justice Stevens, joined by Justices Souter and Breyer, dissented, asserting that “neither Knights nor Griffin supports a regime of suspicionless searches, conducted pursuant to a blanket grant of discretion untethered by any procedural safeguards, by law enforcement personnel who have no special interest in the welfare of the parolee or probationer.” Id. at 857, 126 S.Ct. 2193 (Stevens, J., dissenting). Justice Stevens believed that special needs were required:
In special needs cases we have at least insisted upon programmatic safeguards designed to ensure evenhandedness in application; if individualized suspicion is to be jettisoned, it must be replaced with measures to protect against the state actor’s unfettered discretion. Here, by contrast, there are no policies in place— no “standards, guidelines, or procedures,” to rein in officers and furnish a bulwark against the arbitrary exercise of discretion that is the height of unreasonableness.
Id., at 860-61, 126 S.Ct. 2193 (citations omitted) (quoting Delaware v. Prouse, 440 U.S. 648, 650, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979)). Justice Stevens concluded: “We held in Knights ... that the balance favored allowing the State to conduct searches based on reasonable suspicion. Never before have we plunged below that floor absent a demonstration of ‘special needs.’ ” Id. at 864, 126 S.Ct. 2193.
As explained more fully in my dissent in State v. Johnson, the Knights-Samson balancing test is of relatively recent origin and represents a sharp departure from prior Court decisions. 813 N.W.2d 1, 13-18 (Minn.2012). Nonetheless, in Bartylla, we adopted the Knights-Samson totality-of-the-circumstances balancing approach in ruling on the constitutionality of Minn. Stat. § 609.117 (2002), which at that time compelled the collection of a biological specimen for DNA analysis from an offender convicted of a qualified felony. 755 N.W.2d 8, 14, 17 (Minn.2008). We upheld the statute based on two important factors — the felony conviction and Bartylla’s status as an incarcerated felon: “An incarcerated prisoner such as Bartylla has an even lower expectation of privacy than does a probationer, parolee, or conditional releasee.” Id. at 17. We also noted that “[t]he question of whether we would apply Minn.Stat. § 609.117 (2006) to nonfelonies is not before us.” Id. at 12 n. 2.
III.
“The overriding function of the Fourth Amendment is to protect personal privacy and dignity against unwarranted intrusion by the State.” Schmerber v. California, 384 U.S. 757, 767, 86 S.Ct. 1826, 16 *42L.Ed.2d 908 (1966).3 The Supreme Court has recognized that “‘[t]he security of one’s privacy against arbitrary intrusion by the police’ ” is “ ‘at the core of the Fourth Amendment’ ” and “ ‘basic to a free society.’ ” Id. (quoting Wolf v. Colorado, 338 U.S. 25, 27, 69 S.Ct. 1359, 93 L.Ed. 1782 (1949)). The Court “reaffirmed that broad view of the Amendment’s purpose in applying the federal exclusionary rule to the States in Mapp.” Id.
In assessing the privacy interest in this case, we should first examine the extent to which compelled collection of a person’s DNA would intrude upon the privacy of an ordinary citizen not charged with any crime. That requires consideration of both the method of the intrusion and the person’s expectation of privacy in his or her DNA. See Bartylla, 755 N.W.2d at 17-18. We should then determine whether the privacy interest is reduced when the person is a juvenile, charged with a felony crime and adjudicated delinquent of a misdemeanor. Finally, we should analyze and balance the privacy interest at stake against the extent to which DNA collection and analysis promote legitimate government interests.
A.
I begin with analyzing the extent to which suspicionless collection of a person’s DNA would intrude upon the privacy of an ordinary Minnesota citizen. “[T]he Fourth Amendment protects people, not places.” Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). “Even a limited search of the outer clothing for weapons constitutes a severe, though brief, intrusion upon cherished personal security, and it must surely be an annoying, frightening, and perhaps humiliating experience.” Terry v. Ohio, 392 U.S. 1, 24-25, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). In determining the reasonableness of a search, we must consider “the nature of the privacy interest upon which the search here at issue intrudes” and the degree to which the intrusion affects this interest. See Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 654, 658, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995). “What [privacy] expectations are legitimate varies, of course, with context, depending, for example, upon whether the individual asserting the privacy interest is at home, at work, in a car, or in a public park.” Id. at 654, 115 S.Ct. 2386 (citation omitted). And “the legitimacy of certain privacy expectations vis-a-vis the State may depend upon the individual’s legal relationship with the State.” Id.
We have concluded that the physical intrusion involved in acquiring the DNA sample by buccal swab is minimal. State v. Bartylla, 755 N.W.2d 8, 18 (Minn.2008). But the second intrusion “is potentially a far greater intrusion than the initial extraction of DNA, since the state analyzes DNA for information and maintains DNA records indefinitely. It is this intrusion that has caused the greatest concern among those of our colleagues who would strike down DNA-indexing statutes as unconstitutional.” Nicholas v. Goord, 430 F.3d 652, 670 (2d Cir.2005); see also Skinner, 489 U.S. at 616, 109 S.Ct. 1402 (“The *43ensuing chemical analysis of the [blood] sample to obtain physiological data is a further invasion of the tested employee’s privacy interests.”).
DNA is often referred to as the “blueprint” for life. See United States v. Shea, 957 F.Supp. 331, 333 (D.N.H.1997). “DNA stores and reveals massive amounts of personal, private data about that individual,” including information about that “person’s health, propensity for particular disease, race and gender characteristics, and perhaps even propensity for certain conduct.” United States v. Kincade, 379 F.3d 813, 842 n. 3 (9th Cir.2004) (Gould, J., concurring). “Moreover, DNA contains information relating to hereditary characteristics, and thus the collection of such information also may reveal information about profiled individuals’ family members.” United States v. Weikert, 504 F.3d 1, 16 (1st Cir.2007). Genetic information is not only “information about us,” but also “information about our parents, our siblings, and our children.” George J. Annas, Genetic Privacy: There Ought to be a Law, 4 Tex. Rev. L. & Pol. 9, 10 (1999). It has been described as a “reverse diary” that “informs our younger selves about our aging selves.” Id. at 11. DNA “can provide insights into personal family relationships, disease predisposition, physical attributes, and ancestry.” Tania Simoncelli, Dangerous Excursions: The Case Against Expanding Forensic DNA Databases to Innocent Persons, 34 J.L. Med. & Ethics 390, 392 (2006). It has been suggested that future research might reveal a genetic “predisposition to such behavior as rage and violence.” See Robert H. Bork, The Challenges of Biology for Law, 4 Tex. Rev. L. & Pol. 1, 2 (1999).
“Law enforcement officials are beginning to engage in a process known as ‘familial searching’ which relies on information taken from DNA samples rather than fingerprints. Because of the genetic similarity of close relatives, law enforcement is collecting DNA from family members to track down a perpetrator whose DNA was found at the scene of a crime.” Larry Frankel, Privacy and the Georgia Constitution: Protecting Information in the DNA Data Bank, 2 J. Marshall L.J. 23, 32 (2009) (footnote omitted).
The significance of DNA — indeed, the only reason for collecting biological specimens for DNA — is the information it provides. Biological specimens obtained for DNA have the potential to reveal extremely personal information. State v. Raines, 383 Md. 1, 857 A.2d 19, 63 (2004) (Bell, C.J., dissenting) (“Unlike fingerprints, which contain all of the useable identifying information at the time the prints are taken, the DNA search does not end with the swab. To the contrary, the swab is then subjected to scientific tests, which may extract very sensitive, personal, and potentially humiliating information.”).4 Given the potential of DNA technology to expose extremely private information, I find these full-scale personal DNA searches highly intrusive.
Additionally, as for databases, there is the presumption of regularity that means, “absent affirmative evidence that a database is kept in a shoddy or substandard fashion, courts will assume the soundness *44of the information generated.” Erin Murphy, Databases, Doctrine & Constitutional Criminal Procedure, 37 Fordham Urb. L.J. 803, 823 (2010). Yet databases “tend to be the product of numerous actors and inputs and collate numerous tiers of information.” Id. at 827.
The DNA database is in itself largely a fiction; even the name of the federal database, CODIS, reveals as much. CODIS, or the Combined DNA Index System, in fact refers not to a central repository of information, but rather to the software used by the individual law enforcement entities that have met the standards and entered into an agreement to share data. Each local or state entity uploads basic information to a centralized repository, and automated or intentional searches then indicate matches that can be pursued by contacting the uploading agency. Thus, to the extent that CODIS even exists, it incarnates as a pointer system — it tells a user where to look for the source information to which they have generated a match. Moreover, the stored information itself is a product of a chain of information generation: the chemical and mechanical technologies required to type and analyze a genetic sample, the analyst who must interpret and enter the data, and the engineers that write the software code and maintain and superintend the databases themselves.
Id. at 827-28 (footnote omitted).
“[R]oughly one hundred thousand times a day a biometric profile will be checked against crime scene samples[.]” Erin Murphy, Paradigms of Restraint, 57 Duke L.J. 1321, 1391 (2008). Errors in the handling of DNA samples and DNA typing have “resulted in wrongful arrests and incarceration.” Id. at 1392. In addition to the DNA profile, Minnesota, like most states, allows “indefinite retention of the actual physical sample, which contains the individual’s entire genetic code.” Id. at 1329.
Minnesota’s DNA collection statute recognizes that our citizens have a protected privacy interest in DNA information. Data contained in the DNA database is classified as private data under the Minnesota Government Data Practices Act. See Minn.Stat. § 299C.155, subd. 3. To be sure, the DNA collection process contains safeguards to protect privacy. The information stored in the DNA database is not the full DNA sequence, but a DNA profile — a set of numbers based on comparisons of the repetitions in thirteen “non-coding” locations on the human genome. But the fact that these regions are currently believed to contain no genetic information does not guarantee that they will never reveal traits. “Recent studies have begun to question the notion that junk DNA does not contain useful genetic programming material.” Kincade, 379 F.3d at 818 n. 6 (plurality opinion). Indeed, it has already been suggested that “junk DNA” may contain information about “ ‘genetic defects, predispositions to diseases, and perhaps even sexual orientation.’ ” Id. at 850 (Reinhardt, J., dissenting) (quoting Harold J. Krent, Of Diaries and Data Banks: Use Restrictions Under the Fourth Amendment, 74 Tex. L.Rev. 49, 95-96 (1995)). These concerns are sometimes dismissed as needless worry about speculative future developments. But in genetics, a field in which new discoveries are continually and rapidly made, a complete evaluation of the privacy risks must take into account not only what we currently know, but what might be known in the future.
Furthermore, the statute’s privacy protections are focused on DNA profiles. The biological specimens are far less controlled. The statute requires the BCA to “maintain, preserve, and analyze human *45biological specimens for DNA.” Minn.Stat. § 299C.155, subd. 3 (emphasis added). In other words, the statute requires the BCA to maintain not only the DNA profiles, but the biological specimens used to generate those profiles. A biological specimen contains far more information than a DNA profile. “[0]ne drop of blood .... is a complete record of your DNA.” Annas, swpra, at 10. As I wrote in Johnson, there are also important differences between collection of urine for purposes of a drug test and collection of a blood sample for purposes of indexing a DNA profile into a database. 813 N.W.2d 1, 21-22 (Minn.2012), (Meyer, J., dissenting). In conclusion, a person’s DNA deserves the same constitutional protection as other very private and sensitive information; the ordinary citizen in Minnesota has a high expectation of privacy in his or her DNA.
B.
I now turn to the question of whether a juvenile adjudicated delinquent for a gross misdemeanor has a reduced privacy interest that would subject him or her to a full-scale search of private DNA information. As I said in Johnson, “the consensus that privacy interests in DNA information are clear. We would not and should not countenance compelled collection of biological specimens from the ordinary citizen.” 813 N.W.2d 1, 22 (Meyer, J., dissenting).
The U.S. Supreme Court has said that probation is “one point (or, more accurately, one set of points) on a continuum of possible punishments ranging from solitary confinement in a maximum-security facility to a few horns of mandatory community service.” Griffin v. Wisconsin, 483 U.S. 868, 874, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987). “[Djifferent options lie between those extremes, including confinement in a medium- or minimum-security facility, work-release programs, ‘halfway houses,’ and probation — which can itself be more or less confining depending upon the number and severity of restrictions imposed.” Id. I would suggest that M.L.M.’s punishment was less severe than a comparable sentence for an adult.
M.L.M. was adjudicated delinquent for commission of a gross misdemeanor, a less severe punishment than an adult conviction. The purpose of M.L.M.’s adjudication was to rehabilitate. The juvenile court is to pursue this purpose “through means that are fair and just, that recognize the unique characteristics and needs of children, and that give children access to opportunities for personal and social growth.” Minn.Stat. § 260B.001, subd. 2 (2010). Delinquency dispositions listed by statute are “deemed necessary to the rehabilitation of the child.” Minn.Stat. § 260B.198, subd. 1 (2010). “[A]ny order for a disposition ... shall contain written findings of fact to support the disposition ordered and shall also set forth in writing the following information: (i) why the best interests of the child are served by the disposition ordered; and (ii) what alternative dispositions were considered by the court and why such dispositions were not appropriate in the instant case.” Id., subd. 1(13).
I would conclude that a juvenile adjudicated to be a delinquent child for a gross misdemeanor has essentially the same expectation of privacy in the inherently personal information contained in his or her DNA as the ordinary citizen. The juvenile and the State share a common interest in the juvenile justice system’s dispositions, deemed necessary to the rehabilitation of the child and aimed at serving the best interests of the child. The need to protect the juvenile’s information is made more compelling “when considering that Fourth *46Amendment protections once lost, are likely lost forever.” United States v. Mitchell, 681 F.Supp.2d 597, 607 (W.D.Pa.2009) (quoting United States v. Stewart, 468 F.Supp.2d 261, 279 (D.Mass.2007)), rev’d, 652 F.3d 387 (3d Cir.2011); Kincade, 379 F.3d at 837 (“[O]nce a person is convicted of one of the felonies included as predicate offenses under [the DNA Act], his identity has become a matter of state interest and he has lost any legitimate expectation of privacy in the identifying information derived from blood sampling.” (quoting Rise v. Oregon, 59 F.3d 1556, 1560 (9th Cir.1995) (internal quotation marks omitted))).
The difference between a juvenile and an adult is important for sentencing purposes. The Supreme Court has cited three fundamental differences between juveniles and adults that render juveniles less culpable for their conduct: First, juveniles have “[a] lack of maturity and an underdeveloped sense of responsibility .... [which] often result in impetuous and ill-considered actions and decisions.” Roper v. Simmons, 543 U.S. 551, 569, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005) (quoting Johnson v. Texas, 509 U.S. 350, 367, 113 S.Ct. 2658, 125 L.Ed.2d 290 (1993)) (internal quotation marks omitted). Second, “juveniles are more vulnerable or susceptible to negative influences and outside pressures, including peer pressure.” Id. Third, “the character of a juvenile is not as well formed as that of an adult.” Id. at 570, 125 S.Ct. 1183. The Court said that “personality traits of juveniles are more transitory, less fixed.” Id. “As for deterrence,” the Court said, “it is unclear whether the death penalty has a significant or even measurable deterrent effect on juveniles.” Id. at 571,125 S.Ct. 1183.
DNA statutes involve “surveillance that extends far beyond [probationers’] periods of supervision.” Kincade, 379 F.3d at 857 (Reinhardt, J., dissenting). In Minnesota, the burden on privacy apparently endures as long as the biological specimen remains in the DNA databank. See Minn.Stat. § 299C.155, subd. 3. In other words, DNA statutes operate as a permanent burden on privacy. See Paul M. Monteleoni, Note, DNA Databases, Universality, and the Fourth Amendment, 82 N.Y.U. L.Rev. 247, 270-71 (2007) (“While the government does not have to dispose of information that it obtains through lawful methods, a temporary diminution in privacy should not be the justification for an otherwise unlawful permanent burden on privacy.”). And this permanent burden on privacy is accomplished by a statute that compels the collection of a biological specimen from a child charged for a crime but which the State had not proved guilt beyond a reasonable doubt.5
C.
Finally, I analyze and balance the privacy interest at stake against the extent to which it promotes legitimate government interests.6 The State argues that the governmental interests in collecting DNA samples from a juvenile adjudicated delinquent for a misdemeanor are the same as for collecting DNA samples from felony offenders: “exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes.” Bar-tylla, 755 N.W.2d at 18. Assuming the *47efficacy of these claimed interests,7 we are to balance the totality of the circumstances in assessing the proper weight to be given each side.
In United States v. Knights, the Supreme Court upheld a warrantless search of a California probationer’s apartment based on reasonable suspicion of criminal conduct and authorization by a condition of probation. 534 U.S. 112, 121-22, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001). In Samson v. California, the Court applied Knights to uphold the suspicionless search of a California parolee, stopped on the street, based on his status as a parolee and parole search condition. 547 U.S. 843, 846, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006). The nature of the privacy interests harmed in Knights and Samson implicated dignity and liberty. See id. at 856, 126 S.Ct. 2193 (“The concern that California’s suspicion-less search system gives officers unbridled discretion to conduct searches, thereby inflicting dignitary harms that arouse strong resentment in parolees and undermine their ability to reintegrate into productive society, is belied by California’s prohibition on ‘arbitrary, capricious, or harassing' searches.” (quoting People v. Reyes, 19 Cal.4th 743, 80 Cal.Rptr.2d 734, 968 P.2d 445, 450, 451 (1998))); Knights, 534 U.S. at 119, 122 S.Ct. 587 (“Inherent in the very nature of probation is that probationers ‘do not enjoy the absolute liberty to which every citizen is entitled.’ ” (quoting Griffin v. Wisconsin, 483 U.S. 868, 874, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987)) (internal quotation marks omitted)).
In finding DNA collection statutes constitutional, courts routinely focus on the government’s interest in creating a permanent identification record of convicted felons for law enforcement purposes. E.g., United States v. Weikert, 504 F.3d 1, 14 (1st Cir.2007) (concluding that “government’s important interests in monitoring and rehabilitating supervised releasees, solving crimes, and exonerating innocent individuals outweigh Weikert’s privacy interests, given his status as a supervised releasee, the relatively minimal inconvenience occasioned by a blood draw, and the coding of genetic information that, by statute, may be used only for purposes of identification”); Padgett v. Donald, 401 F.3d 1273, 1280 (11th Cir.2005) (holding that “Georgia’s legitimate interest in creating a permanent identification record of convicted felons for law enforcement purposes outweighs the minor intrusion involved in taking prisoners’ saliva samples and storing their DNA profiles, given prisoners’ reduced expectation of privacy in their identities”); United States v. Sczubelek, 402 F.3d 175, 185 (3d Cir.2005) (“The interest in accurate criminal investigations and prosecutions is a compelling interest that the DNA Act can reasonably be said to advance.”).
Even a person under lawful arrest has a diminished expectation of privacy in his own identity. “Taking of fingerprints in such circumstances is universally standard procedure, and no violation of constitutional rights.” Napolitano v. United States, *48340 F.2d 313, 314 (1st Cir.1965). “Fingerprints, however, only identify the person who left them” and therefore “provide an [already] unequivocal, and in some respects, a better record of personal identity than forensic DNA typing.” United States v. Mitchell, 681 F.Supp.2d 597, 608 (W.D.Pa.2009), rev’d, 652 F.3d 387 (3d Cir.2011). “Monozygotic twins, for example, can be distinguished by their fingerprints, but not by their DNA.” Id.
Nevertheless, “a fingerprint is limited to establishing identity, whereas a DNA sample has the potential to provide information about a person’s genetic makeup, family relationships, and predisposition for certain diseases and medical conditions.” Frankel, supra, at 29-30 (footnote omitted). “The legislative interest in DNA data bases has not been primarily to supplement or supplant fingerprints as markers of true identity; it has always been to generate investigative leads.” Tracey Maclin, Is Obtaining an Arrestee’s DNA a Valid Special Needs Search Under the Fourth Amendment ? What Should (and Will) the Supreme Court Do?, 34 J.L. Med. & Ethics 165, 179 (2006) (quoting David H. Kaye, Commentary, Two Fallacies About DNA Data Banks for Law Enforcement, 67 Brook. L.Rev. 179, 203 (2001)) (internal quotation marks omitted). Accordingly, in assessing privacy interests implicated in the collection and retention of a DNA sample from a person convicted of a misdemeanor, our concern should focus on the genetic information contained in the DNA sample and not on the identity function of the DNA profile.
The court concludes that the conditions of M.L.M.’s probation — in particular random urinalysis — significantly reduce her expectation of privacy. The privacy interest upon which that condition intrudes concerns dignitary harms only for the term of M.L.M.’s probation. See Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 658, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995) (noting that for random urinalysis drug testing, “the degree of intrusion depends upon the manner in which production of the urine sample is monitored”).
Further, “unlike drug or alcohol tests which measure the concentration of a substance at a particular point in time, DNA analysis maps immutable, lifelong characteristics of an individual.” Maclin, supra, at 184 n. 105 (quoting Robert Craig Scherer, Note, Mandatory Genetic Dogtags and the Fourth Amendment: The Need for a New Post-Skinner Test, 85 Geo. L.J.2007, 2021 (1997)) (internal quotation marks omitted). While the taking of the sample might not be unreasonably intrusive, the second intrusion — analysis of the DNA sample and its retention in a databank— significantly intrudes upon M.L.M.’s expectation of privacy in a host of private matters.
As for the government interest, it is worth noting that before 1993 the DNA collection law mandated the collection of a biological specimen for DNA analysis from a child adjudicated delinquent for a predatory offense. Minn.Stat. § 609.3461, subd. 1(3) (1992). The Legislature amended the statute in 1993 to include a child who is petitioned for a predatory offense and adjudicated delinquent for any offense arising out of the same set of circumstances.8 The statute was later renumbered and amended to include a child petitioned for a qualifying felony and adjudicated delinquent for any offense arising out of the *49same set of circumstances.9 The statute was again amended in 2005 to expand the class of qualifying offenses to any felony.10
M.L.M. was adjudicated a delinquent child for the commission of a misdemeanor property crime — aiding and abetting theft over $500 — by removing merchandise from a store in full view of the store’s Loss Prevention people. This conduct is less culpable than a comparable violation by an adult. The disposition is less onerous than an adult conviction for the same offense. DNA played no role in solving that crime. Under the facts in this case then, for balancing purposes, the government’s only interest is in reducing recidivism through deterrence.
The practical impact of the legislative changes ensures that juvenile offenders cannot plead out of the DNA collection requirements. Cf. State v. Lopez, 778 N.W.2d 700, 704-05 (Minn.2010) (suggesting that similar change to predatory offender registration law was aimed at preventing defendants from using plea agreements to avoid registration).
I would conclude that the balance between the high expectation of privacy the ordinary citizen has in his or her DNA, the need to employ juvenile delinquency dispositions deemed necessary to the rehabilitation of the child, and the complete lack of evidence that the State’s interests are served by searching a juvenile adjudicated delinquent for a gross misdemeanor, weighs decisively in favor of the conclusion that the search in this case violated the protections of the Fourth Amendment. The State has provided no support for the claim that its interests in collecting DNA samples from children adjudicated delinquent for misdemeanors are the same as for collecting DNA samples from felony offenders. I would therefore hold that the DNA collection statute, as applied to M.L.M., is unconstitutional beyond a reasonable doubt.11

. Minn.Stat. § 609.117, subd. 1(2) provides:
If an offender has not already done so, the court shall order an offender to provide a biological specimen for the purpose of DNA analysis as defined in section 299C.155 when:
[[Image here]]
(2) the juvenile court adjudicates a person a delinquent child who is petitioned for committing or attempting to commit a felony offense and is adjudicated delinquent for that offense or any offense arising out of the same set of circumstances.
The biological specimen or the results of the analysis shall be maintained by the Bureau of Criminal Apprehension as provided in section 299C.155.


. Article I, Section 10, of the Minnesota Constitution uses identical language.


. Despite what appears to be a welter of different conceptions of privacy, [Professor So-Iove] argue[s] that they can be dealt with under six general headings ... (1) the right to be let alone ...; (2) limited access to the self — the ability to shield oneself from unwanted access by others; (3) secrecy — the concealment of certain matters from others;
(4) control over personal information ...; (5) personhood — the protection of one's personality, individuality, and dignity; and (6) intimacy — control over, or limited access to, one’s intimate relationships or aspects of life.
Daniel J. Solove, Conceptualizing Privacy, 90 Cal. L.Rev. 1087, 1092 (2002).


. The collection and retention of DNA in a centralized databank also "carries with it all of the dangers inherent in allowing the government to collect and store information about its citizens in a centralized place.” Kincade, 379 F.3d at 843 (Reinhardt, J., dissenting) (citing use of centralized information in Hoover-era FBI to terrorize civil rights leaders, government surveillance and McCarthy-era interrogation of alleged communists and alleged communist sympathizers, the Palmer Raids, and the roundup of Japanese Americans during World War Two).


. The reasonable-doubt standard has constitutional stature. See In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970).


. I want to emphasize again my belief that we have taken a wrong turn in our jurisprudence by balancing away two fundamental protections of the Fourth Amendment — the warrant and probable cause.


. The State has not substantiated those claimed interests, and data on the effectiveness of DNA indexing appears to be weak. See Frederick R. Bieber, Turning Base Hits into Earned Runs: Improving the Effectiveness of Forensic DNA Data Bank Programs, 34 J.L. Med. & Ethics 222, 222 (2006) ("Data compilations on meaningful metrics of success are critically lacking.”); Mark A. Rothstein & Meghan K. Talbott, The Expanding Use of DNA in Law Enforcement: What Role for Privacy?, 34 J.L. Med. & Ethics 153, 154 (2006) ("[T]here is virtually no scientific, comprehensive, independent, peer-reviewed analysis quantifying the overall effectiveness of DNA databases in solving or preventing crimes.”). As I said in Johnson, our discussion of the governmental interests in Bartylla is not controlling. 813 N.W.2d 1, 24-25 (Minn.2012) (Meyer, J., dissenting).


. Act of May 20, 1993, ch. 326, art. 10, § 15, 1993 Minn. Laws 1974, 2096-97 (codified at Minn.Stat. § 609.3461, subd. 1(3) (1994)).


. Act of May 25, 1999, ch. 216, art. 3, §§ 7, 9, 1999 Minn. Laws 1271, 1314-16 (codified at Minn.Stat. § 609.117, subd. 1(3) (2000)).


. Act of June 2, 2005, ch. 136, art. 12, § 9, 2005 Minn. Laws 901, 1064-65 (codified at Minn.Stat. § 609.117, subd. 1(2) (2010)).


.Because I would hold that Minn.Stat. § 609.117, subd. 1(2), is unconstitutional under the Fourth Amendment as applied to M.L.M., I would not reach M.L.M.’s equal-protection argument.